       Case 2:13-cr-00011-JTM-MBN Document 235 Filed 07/15/19 Page 1 of 18




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF LOUISIANA


UNITED STATES OF AMERICA                                    CRIMINAL ACTION


VERSUS                                                      NO. 13-11


RAY NAGIN                                                   SECTION: “H”



                                ORDER AND REASONS
         Before the Court are Defendant Ray Nagin’s Petition for Relief under 28
U.S.C. § 2255 (Doc. 224) and Motion to Expand the Record (Doc. 225). For the
following reasons, the Motion to Expand the Record is GRANTED, and the §
2255 Petition is DENIED.


                                      BACKGROUND
         The Government in 2013 charged Defendant Ray Nagin, New Orleans’
former mayor, with conspiracy, bribery, honest services wire fraud, and filing
false tax returns. The charges stemmed from Nagin’s solicitation and
acceptance of bribes from people seeking favorable treatment from the city of
New Orleans during Nagin’s tenure as mayor from 2002 until 2010. A roughly
two-week jury trial on the charges began before Judge Helen Ginger Berrigan
on January 27, 2014. Following closing arguments, Judge Berrigan charged
the jury. Nagin did not object to Judge Berrigan’s jury instructions. 1




1   See Doc. 201 (transcript of jury charge proceedings).

                                                1
       Case 2:13-cr-00011-JTM-MBN Document 235 Filed 07/15/19 Page 2 of 18



        The jury convicted Nagin on 20 of the 21 counts he faced in his
Indictment. Specifically, the jury convicted Nagin on Count 1 (conspiracy),
Counts 2 through 6 (bribery), Counts 8 through 16 (honest services wire fraud),
and Counts 17 through 21 (filing false tax returns). 2 The Sentencing
Guidelines suggested that Nagin should be sentenced to a term between 188
and 235 months in prison. Judge Berrigan granted Nagin a downward variance
from the Guidelines and sentenced him to 120 months imprisonment. The
Court also ordered Nagin to pay more than $500,000 in the form of a personal
money judgment and more than $80,000 in restitution for unpaid taxes.
        Nagin timely appealed several aspects of his conviction and sentence to
the Fifth Circuit. He first argued that the Court improperly instructed the jury
regarding the honest services wire fraud charges. Specifically, he argued that
the Court’s instruction that “it’s not a defense to claim that a public official
would have lawfully performed the official action in question” violated the
Supreme Court’s decision in Skilling v. United States, 561 U.S. 358 (2010). 3
Nagin also raised issues related to the personal money judgment. The Fifth
Circuit, however, rejected Nagin’s arguments and affirmed Nagin’s conviction
and sentence. 4
        Nagin then timely filed a petition for writ of certiorari with the Supreme
Court. 5 In his petition, Nagin again challenged Judge Berrigan’s jury
instruction regarding honest services wire fraud. He urged the court at a
minimum to delay addressing his petition until it decided McDonnell v. United
States, a case that raised constitutional issues regarding jury instructions for




2   The jury acquitted Nagin on Count 7, a bribery charge.
3   Doc. 201 at 12–13 (transcript of jury instructions).
4   See United States v. Nagin, 810 F.3d 348 (5th Cir. 2016).
5   See Doc. 230-1.

                                               2
     Case 2:13-cr-00011-JTM-MBN Document 235 Filed 07/15/19 Page 3 of 18



honest services wire fraud charges. 6 The Supreme Court issued its decision in
McDonnell on June 27, 2016. 7 Several months later, the Supreme Court denied
Nagin’s petition. 8
       Nagin now seeks to collaterally attack his conviction and sentence
pursuant to 28 U.S.C. § 2255 on three grounds. First, Nagin argues that he is
“actually innocent” of the conspiracy, bribery, and honest services wire fraud
convictions in light of the Supreme Court’s decision in McDonnell. Second, he
argues that the Government withheld impeachment evidence in violation of
Giglio v. United States regarding Frank Fradella, a Government witness
during Nagin’s trial who paid bribes to Nagin to secure contracts with the city
of New Orleans. 9 And third, Nagin argues that he was denied effective
assistance of counsel guaranteed by the Sixth Amendment “due to
prosecutorial misconduct and the conflict of interest which arose from the
prosecution’s threat” to a member of Nagin’s trial counsel, Robert Jenkins. 10
       Nagin filed concurrently with his § 2255 Petition a Motion to Expand the
Record in this matter to include a declaration by Nagin and several records
relating to criminal proceedings against Fradella in Florida. 11
       The Government opposes Nagin’s Petition and his Motion to Expand the
Record. 12 First, the Government argues that Nagin’s Petition is untimely.
Second, the Government argues that Nagin’s challenge to his conspiracy,




6  See Doc. 230-1 at 28–29.
7  McDonnell v. United States, 136 S. Ct. 2355 (2016).
8 Nagin v. United States, 137 S. Ct. 41, 42 (2016).
9 See Giglio v. United States, 405 U.S. 150 (1972).
10 See Doc. 224-1 at 24.
11 See Doc. 225.
12 Although the Government noted in its Opposition to Nagin’s Petition that certain portions

   of the Opposition should also be considered as a response to Nagin’s Motion to Expand the
   Record, nothing in the Government’s brief directly addresses Nagin’s Motion. See Doc. 230
   at 1 n.1, 19 n.18.

                                             3
     Case 2:13-cr-00011-JTM-MBN Document 235 Filed 07/15/19 Page 4 of 18



bribery, and honest services wire fraud convictions in light of McDonnell is
procedurally defaulted. Finally, the Government argues that Nagin’s
prosecutorial misconduct and ineffective assistance of counsel claims are
meritless.


                                 LEGAL STANDARD
       28 U.S.C. § 2255(a) provides a prisoner four grounds upon which he may
seek relief from his sentence: (1) “that the sentence was imposed in violation
of the Constitution or laws of the United States;” (2) “that the court was
without jurisdiction to impose such sentence;” (3) “that the sentence was in
excess of the maximum authorized by law;” or (4) that the sentence “is
otherwise subject to collateral attack.” 13 If a court finds that any of the four
grounds exist, the court “shall vacate and set the judgment aside and shall
discharge the prisoner or resentence him or grant a new trial or correct the
sentence as may appear appropriate.” 14 Nevertheless, “[r]elief under § 2255 is
‘reserved for transgressions of constitutional rights and for a narrow range of
injuries that could not have been raised on direct appeal and would, if
condoned, result in a complete miscarriage of justice.’” 15 “A district court may
deny a § 2255 motion without conducting any type of evidentiary hearing if ‘the
motion and the files and records of the case conclusively show that the prisoner
is entitled to no relief.’” 16




13 28 U.S.C. § 2255(a).
14 Id. § 2255(b).
15 United States v. Casby, No. 11-0130, 2018 WL 6602088, at *2 (E.D. La. Dec. 17, 2018)

   (Fallon, J.) (quoting United States v. Acklen, 47 F.3d 739, 741 (5th Cir. 1995)).
16 United States v. Jauregui, No. 13-67, 2018 WL 321708, at *2 (E.D. La. Jan. 8, 2018) (Zainey,

   J.) (quoting U.S. v. Arguellas, 78 Fed. Appx. 984, 986 (5th Cir. 2003)).

                                              4
          Case 2:13-cr-00011-JTM-MBN Document 235 Filed 07/15/19 Page 5 of 18



                                   LAW AND ANALYSIS
     I.    Nagin’s Petition is timely
           Rule 3(d) of the Rules Governing Section 2255 Proceedings for the United
States District Courts provides:
           A paper filed by an inmate confined in an institution is timely if
           deposited in the institution’s internal mailing system on or before
           the last day for filing. If an institution has a system designed for
           legal mail, the inmate must use that system to receive the benefit
           of this rule. Timely filing may be shown by a declaration in
           compliance with 28 U.S.C. § 1746 or by a notarized statement,
           either of which must set forth the date of deposit and state that
           first-class postage has been prepaid.
Nagin timely filed his original § 2255 petition in October 2017. Nevertheless,
because the filing was not in the proper form, the Court issued a deficiency
notice and ordered Nagin to cure the deficiency by November 3, 2017. The
Court subsequently continued that deadline until December 6, 2017 after
discovering that the deficiency notice was not properly forwarded to him.
           A stamp on the envelope that contained Nagin’s amended Petition
indicates that his Petition was received by the mail room in the prison where
Nagin is incarcerated on December 6, 2017. 17 Thus, even though the envelope
is post-marked December 8, 2017, the Petition was timely filed according to
Rule 3(d) of the applicable federal rules. 18
           The Government also argues that Nagin’s amended Petition is untimely
on the ground that he impermissibly altered the scope of his claims from his
original petition to the amended Petition. The latest date that Nagin could



17   See Doc. 224 at 14.
18   Nagin also attached to his Petition a declaration pursuant to 28 U.S.C. § 1746 stating that
     he deposited his Petition with the mail on room on December 6, 2017, and that first-class
     postage for the Petition had been pre-paid. Doc. 226. Thus, even if the stamp on the
     envelope does not conclusively prove that Nagin timely delivered his Petition to the prison’s
     mail room, his declaration is sufficient under Rule 3(d) to make his Petition timely.

                                                 5
     Case 2:13-cr-00011-JTM-MBN Document 235 Filed 07/15/19 Page 6 of 18



have filed his original petition was October 3, 2017—a year from the day the
Supreme Court denied his petition for certiorari. 19 Because Nagin delivered
his original petition to the prison mail room on that day, it was timely filed
under Rule 3(d). 20 Just as with amended complaints in civil cases, an amended
habeas petition “relates back” for statutes of limitations purposes when “the
amendment asserts a claim or defense that arose out of the conduct,
transaction, or occurrence set out—or attempted to be set out—in the original
pleading.” 21 Nevertheless, an amended petition does not relate back—and is
thus untimely—if the petition asserts “a new ground for relief supported by
facts that differ in both time and type from those the original [petition] set
forth.” 22
       In his original petition, Nagin sought § 2255 relief on the same three
grounds that serve as the basis of his amended Petition. 23 Nevertheless, the
Government contends that Nagin’s amended Petition “improperly amends and
expands the allegations raised in his original petition” in two ways. 24 First, the
Government argues that Nagin’s amended Petition “expanded his McDonnell
complaint to include offenses that did not exclusively rely on the use of the
term ‘official act’ to sustain a conviction.” 25 Second, the Government argues
that the amended Petition “alleged facts and complaints concerning potential
defense witnesses not included in [the] original habeas petition.” 26




19 See 28 U.S.C. § 2255(f)(1).
20 See Doc. 224-2 at 27.
21 United States v. Gonzalez, 592 F.3d 675, 679 (5th Cir. 2009) (quoting FED. R. CIV. P.

   15(c)(1)(B)).
22 Id. (citing Mayle v. Felix, 545 U.S. 644, 650 (2005)).
23 Compare Doc. 224-2 (original petition) with Doc. 224-1 (amended Petition).
24 Doc. 230 at 21.
25 Id.
26 Id.



                                           6
        Case 2:13-cr-00011-JTM-MBN Document 235 Filed 07/15/19 Page 7 of 18



         The Government did not expand on these arguments in its brief. Nor did
it refer the Court to specific pages of Nagin’s original petition or amended
Petition to compare the facts and issues raised in each document. Instead, the
Government refers vaguely to “offenses that did not exclusively rely on the use
of the term ‘official act’” and “alleged facts and complaints . . . not included in
[the] original habeas petition.” 27 Such facts are insufficient to support the
Government’s argument that Nagin’s amended Petition improperly expanded
the facts supporting his original claims.
         Nagin argues that his amended Petition actually narrowed the counts of
conviction to which he sought relief based on McDonnell, and that the
allegations regarding defense witnesses merely fleshed out issues and facts he
raised in his original petition. This Court agrees. Nagin’s amended Petition did
not include new grounds for relief that differed in both time and type from
those asserted in his original petition. Accordingly, Nagin’s amended Petition
relates back to October 3, 2017, and thus was timely filed.


II.      Nagin’s claim in light of McDonnell is procedurally defaulted
         A defendant’s § 2255 claims are considered “procedurally defaulted”
when the claims could have been—but were not—raised on appeal. 28 “Where a
defendant has procedurally defaulted a claim by failing to raise it on direct
review, the claim may be raised in habeas only if the defendant can first




27   See Doc. 230 at 21.
28   See United States v. Segler, 37 F.3d 1131, 1133 (5th Cir. 1994) (“[A] defendant ‘may not
     raise an issue constitutional or jurisdictional in nature for the first time on collateral
     review without showing both “cause” for his procedural default, and “actual prejudice”
     resulting from the error.’”) (quoting United States v. Shaid, 937 F.2d 228, 232 (5th Cir.
     1991) (en banc)).

                                                7
     Case 2:13-cr-00011-JTM-MBN Document 235 Filed 07/15/19 Page 8 of 18



demonstrate either ‘cause’ and actual ‘prejudice’ or that he is ‘actually
innocent.’” 29
           a. Nagin has not shown cause why his claim in light of
              McDonnell was not raised at trial or on appeal
       Failure to object to a jury instruction at trial and a subsequent failure to
challenge the instruction on appeal—where the challenge is based on a change
in the law—only amounts to sufficient “cause” to overcome procedural default
of a § 2255 claim when the change “is so novel that its legal basis was not
reasonably available or foreseeable at the time of trial.” 30 Here, Nagin has not
shown that the interpretation of “official act” as used in 18 U.S.C. § 201(a)(3)
by the Supreme Court in McDonnell was so novel that the legal basis for
challenging the instruction was neither reasonably available nor foreseeable
at trial or on appeal.
       To begin with, McDonnell was decided several months before the
Supreme Court denied Nagin’s petition for writ of certiorari, indicating that
the Court considered its decision in McDonnell when denying Nagin’s writ.
Additionally, at the time Nagin filed his appellate brief with the Fifth Circuit
on April 14, 2015, more than a month had passed since the defendant in
McDonnell had filed his own brief before the Fourth Circuit making the
argument that the Supreme Court eventually accepted and that Nagin
attempts to make now. 31 Clearly the legal basis for Nagin’s argument was not
unforeseeable at the time of Nagin’s appeal if another defendant made the



29 Bousley v. United States, 523 U.S. 614, 622 (1998) (internal citations omitted).
30 United States v. Shaid, 937 F.2d 228, 231 n.5 (5th Cir. 1991) (citing Reed v. Ross, 468 U.S.
   1, 16 (1984)).
31 See UNITED STATES OF AMERICA, Plaintiff-Appellee, v. Robert F. McDONNELL,

   Defendant-Appellant., 2015 WL 881068 (C.A.4). In fact, the defendant in McDonnell
   actually challenged the relevant jury instruction at the district court. See United States v.
   McDonnell, 64 F. Supp. 3d 783, 792 (E.D. Va. 2014).

                                               8
     Case 2:13-cr-00011-JTM-MBN Document 235 Filed 07/15/19 Page 9 of 18



exact same argument before Nagin filed his appellate brief. As such, Nagin
cannot show cause why his claim based on McDonnell should be considered
even though it is procedurally defaulted.
          b. Nagin has not shown that McDonnell has rendered him
              actually innocent of conspiracy, bribery, or honest services
              wire fraud
       To establish “actual innocence” sufficient to overcome a procedural
default to a § 2255 claim, a petitioner must show that “in light of all the
evidence, it is more likely than not that no reasonable juror would have
convicted him.” 32 “‘Actual innocence’ means factual innocence, not mere legal
insufficiency.” 33 “This standard imposes a heavy burden on a petitioner.” 34
Here, Nagin has not overcome this heavy burden.
       As an initial matter, McDonnell is inapplicable to and distinguishable
from Nagin’s case in several respects. First, McDonnell involved the
interpretation of “official act” as used in 18 U.S.C § 201(a)(3), a statute that
prohibits bribery of public officials and witnesses. 35 Nagin was charged and
convicted of Theft or Bribery Concerning Program Receiving Federal Funds
under 18 U.S.C. § 666. The phrase “official act” appears nowhere in that
statute. 36 In fact, the phrase “official act” does not appear in the text of any of
the statutes under which Nagin was charged or convicted. 37



32 Bousley v. United States, 523 U.S. 614, 623 (1998) (internal quotations omitted).
33 Id.
34 United States v. Torres, 163 F.3d 909, 912 (5th Cir. 1999).
35 See McDonnell, 136 S. Ct. at 2365.
36 See 18 U.S.C. § 666.
37 See 18 U.S.C. 371 (prohibiting conspiracy); 18 U.S.C. § 666 (prohibiting theft or bribery

   concerning programs receiving federal funds); 18 U.S.C. § 1343 (prohibiting fraud by wire,
   radio, or television); 18 U.S.C. § 1957 (prohibiting engaging in monetary transactions in
   property derived from specific unlawful activity); 18 U.S.C. § 1956(h) (prohibiting
   conspiracies involving conduct covered by § 1957); and 26 U.S.C. § 7206(1) (prohibiting
   fraud and false statements on tax returns).

                                             9
     Case 2:13-cr-00011-JTM-MBN Document 235 Filed 07/15/19 Page 10 of 18



       The statutory definition of “official act” did, however, appear in the jury
instructions related to the honest services wire fraud charges that Nagin
faced. 38 After listing the elements required for a conviction under 18 U.S.C. §
1343, the Court instructed the jury that “[p]ublic bribery occurs when a public
official accepts or offers to accept, directly or indirectly, anything of apparent
present or prospective value, and does so in return for being influenced in his
performance of an official act.” 39 The Court then defined “official act” using the
language from 18 U.S.C. 201(a)(3), stating: “[t]he term ‘official act’ means any
decision or action on any matter, question, cause, suit, proceeding, or
controversy, which at any time be pending, or which may by law be brought
before any public official, in such official’s official capacity, or in such official’s
place of trust.” 40
       It is not clear to this Court exactly why the definition of “official act” was
included in the jury instructions related to the counts charging Nagin with
wire fraud. In McDonnell, “[t]he parties agreed that they would define honest
services fraud with reference to the federal bribery statute, 18 U.S.C. § 201.” 41
It is not clear whether such an agreement was reached in this case. In any
event, the instruction given by this Court was not the same as the one given
by the district court in McDonnell. In that case, the district court expanded on
the statutory definition of bribery and instructed the jury that the term
“encompassed ‘acts that a public official customarily performs,’ including acts
‘in furtherance of longer-term goals’ or ‘in a series of steps to exercise influence



38 See Doc. 201 at 115–16.
39 Id. at 115 (emphasis added).
40 Id. at 115–16. See 18 U.S.C. § 201(a)(3) (providing that “the term ‘official act’ means any

   decision or action on any question, matter, cause, suit, proceeding or controversy, which
   may at any time be pending, or which may by law be brought before any public official, in
   such official’s official capacity, or in such official’s place of trust or profit”).
41 McDonnell, 136 S. Ct. at 2365.



                                             10
       Case 2:13-cr-00011-JTM-MBN Document 235 Filed 07/15/19 Page 11 of 18



or achieve an end.’” 42 This expanded definition of “official act” was among the
chief concerns recognized by the Supreme Court in McDonnell. 43 Because this
Court defined “official act” using the same language enumerated in 18 U.S.C.
§ 201—nothing more, nothing less—it does not appear to this Court that such
an instruction raises the same concerns as those identified in McDonnell. Thus,
McDonnell did not affect any aspect of Nagin’s conviction. Because his claim of
actual innocence rests entirely upon McDonnell, Nagin has fallen far short of
the high bar required to prove actual innocence in the § 2255 context.


III.     Nagin’s Giglio claims
         The Supreme Court in Giglio v. United States established that
prosecutors have a constitutional duty to disclose evidence affecting a witness’s
credibility. 44 To establish a Giglio claim, a defendant must first show that the
prosecution actually suppressed evidence that could have affected a witness’s
credibility. 45 As a threshold matter, “[t]he Government cannot suppress
evidence that does not exist at the time of [a defendant’s] trial.” 46
         Nagin alleges that,
         Upon belief and information the prosecution failed to disclose
         evidence which Mr. Nagin could have used to impeach their star
         witness, Mr. Frank Fradella. On belief and information, Mr.
         Fradella was the subject of numerous lawsuits and multiple
         criminal prosecutions before and during Mr. Nagin’s trial.
         Evidence of these matters was not provide [sic] to Mr. Nagin,
         depriving him of the ability to impeach Mr. Fradella during his
         trial.


42 Id. at 2366 (quoting the district court’s jury instructions).
43 See id. at 2367–68.
44 See Giglio v. United States, 405 U.S. 150, 154 (1972).
45 See Mahler v. Kaylo, 537 F.3d 494, 500 (5th Cir. 2008).
46 United States v. Sanchez, 251 F.3d 598, 603 (7th Cir. 2001). See In re Coleman, 344 F.

   App’x 913, 916 (5th Cir. 2009) (“[T]here is no due process violation if a prosecutor is not
   aware of the existence of favorable evidence.”).

                                             11
     Case 2:13-cr-00011-JTM-MBN Document 235 Filed 07/15/19 Page 12 of 18



       ...
       On belief an information, prior to and during Mr. Nagin’s trial, the
       prosecution may have had additional favorable evidence based on
       what it knew about the development of the investigation — a law
       enforcement sting targeting Fradella — which led to Mr. Fradella’s
       current prosecution in Florida, which it chose not to disclose to Mr.
       Nagin. 47
As shown by the documents that Nagin attached to his Motion to Expand the
Record, the conduct underlying Fradella’s criminal trouble in Florida did not
even begin until October 2014—months after Nagin’s trial, conviction, and
sentencing. 48 The Government could not have disclosed evidence of alleged
criminal activity involving Fradella that did not even begin until after Nagin’s
trial and sentencing.
       Further, to the extent Nagin raises a Giglio challenge based on evidence
of wrongdoing by Fradella that allegedly occurred before Nagin’s trial, such a
challenge is meritless. Evidence of Fradella’s former felony convictions and of
his plea agreement regarding criminal charges connected to Nagin were used
to impeach him at trial. 49 Accordingly, even if Nagin could somehow show that
the Government withheld impeachment evidence regarding Fradella, Nagin’s
Giglio claim on this ground would fail because the evidence would have been
merely cumulative. Such evidence would not create a reasonable probability
that the jury would not have convicted him. 50 As such, Nagin’s Giglio claims
must fail.




47 Doc. 224-1 at 21–23.
48 See Doc. 225-1.
49 See Doc. 197 at 27–30.
50 See United States v. Hughes, 230 F.3d 815, 819 (5th Cir. 2000) (“The defendant has the

   burden to establish a reasonable probability that the evidence would have changed the
   result.”).

                                           12
      Case 2:13-cr-00011-JTM-MBN Document 235 Filed 07/15/19 Page 13 of 18



IV.     Nagin’s ineffective assistance of counsel claim fails
        “The Sixth Amendment requires effective assistance of counsel at critical
stages of a criminal proceeding,” which includes during trial. 51 Nevertheless,
“the right to counsel does not guarantee error-free counsel.” 52
        The Supreme Court in Strickland v. Washington established a two-part
test to determine when a defendant’s right to effective assistance of counsel
has been violated. 53 “To demonstrate that counsel was constitutionally
ineffective, a defendant must show that [1] counsel’s representation ‘fell below
an objective standard of reasonableness’ and [2] that he was prejudiced as a
result.” 54
        “When evaluating the first Strickland criterion, [the Court] ‘must
indulge a strong presumption that counsel’s conduct falls within the wide
range of reasonable professional assistance.’” 55 Courts “must make ‘every effort
. . . to eliminate the distorting effects of hindsight, to reconstruct the
circumstances of counsel’s challenged conduct, and to evaluate the conduct
from counsel’s perspective at the time.’” 56 Overall, “judicial scrutiny of
counsel’s performance must be highly deferential.” 57
        “To establish Strickland prejudice a defendant must ‘show that there is
a reasonable probability that, but for counsel’s unprofessional errors, the result




51 Lafler v. Cooper, 566 U.S. 156, 165 (2012) (internal citations omitted).
52 United States v. Freeman, 818 F.3d 175, 178 (5th Cir. 2016).
53 Strickland v. Washington, 466 U.S. 668, 687–88, 694 (1984)
54 Lee v. United States, 137 S. Ct. 1958, 1964 (2017) (quoting Strickland, 466 U.S. at 688)

   (emphasis added).
55 United States v. Fields, 565 F.3d 290, 294 (5th Cir. 2009) (quoting Strickland, 466 U.S. at

   689).
56 Id. at 294 (quoting Strickland, 466 U.S. at 689).
57 Id. (quoting Strickland, 466 U.S. at 689).



                                             13
     Case 2:13-cr-00011-JTM-MBN Document 235 Filed 07/15/19 Page 14 of 18



of the proceeding would have been different.’” 58 “A failure to establish either
deficient performance or resulting prejudice defeats the [defendant’s] claim.” 59
       Nagin argues that his trial counsel engaged in constitutionally deficient
representation through the following conduct: (1) “relying on the prosecutors’
representations concerning their Brady and related disclosure obligations;” (2)
“failing to make more specific disclosure requests and failing to move the court
to referee any disputes and to review any withholdings for appropriateness;”
(3) “failing to bring the prosecution’s threat to [Robert Jenkins, a member of
Nagin’s trial counsel] to the attention of the court, and allowing that threat to
alter the course of Mr. Nagin’s defense;” (4) “failing to bring the prosecution’s
defense witness intimidation tactics to the attention of the court;” and (5)
“failing to adequate (sic) prepare Mr. Nagin to take the stand.” 60 The Court
will address each claim in turn.
          a. Alleged reliance on prosecutors’ representations regarding
              Brady disclosures
       The only evidence that Nagin alleges was withheld by prosecutors is
evidence of wrongdoing by Frank Fradella that could have been used to
impeach him at trial. 61 Even assuming the Government withheld such
evidence, and that it was objectively unreasonable for Nagin’s trial counsel to
rely on the Government’s representations regarding such evidence, Nagin
cannot show prejudice on this ground. As this Court has already noted,
evidence of Fradella’s past criminal trouble and of his cooperation with
prosecutors was in fact introduced in an effort to impeach him at Nagin’s trial.



58 Lafler, 566 U.S. at (2012) (quoting Strickland, 466 U.S. at 694).
59 United States v. Chavez, 193 F.3d 375, 378 (5th Cir. 1999) (citing Strickland, 466 U.S. at
   697).
60 See Doc. 224-1 at 25–26.
61 Id. at 26.



                                             14
       Case 2:13-cr-00011-JTM-MBN Document 235 Filed 07/15/19 Page 15 of 18



Accordingly, any additional evidence of Fradella’s past wrongdoing would have
been merely cumulative, and Nagin cannot show that the result of the trial
would have been different.
             b. Alleged failure to make more specific disclosure requests
                 and failure to involve the Court in any alleged dispute
                 involving disclosures
          Although Nagin alleges that his counsel should have made “more specific
disclosure requests” and that his lawyers failed to ask the Court to resolve
disclosure disputes between them and prosecutors, Nagin fails to identify what
disclosure requests should have been made or that a disclosure dispute
actually arose between his attorneys and the Government. Accordingly, he has
failed to make allegations that even suggest his trial counsel acted
unreasonably in this regard. Further, he has not suggested how this prejudiced
him at trial other than his general contention that he was denied a fair trial.
Accordingly, this challenge is meritless.
             c. Alleged failure to notify the Court of a threat to Nagin’s
                 trial counsel
          Nagin says in his declaration that after Robert Jenkins cross-examined
one of the Government’s witnesses at trial, a prosecutor made the following
comment to Jenkins during a recess: “you were pretty hard on my FBI witness
related to Nagin’s taxes, so just how are your taxes”? 62 Nagin argues that this
alleged threat by a prosecutor created an actual conflict of interest between
Nagin and Jenkins resulting in a violation Nagin’s Sixth Amendment right to
effective counsel.




62   Doc. 225-1 at 2.

                                         15
     Case 2:13-cr-00011-JTM-MBN Document 235 Filed 07/15/19 Page 16 of 18



       “A defendant’s right to effective assistance of counsel includes the right
to representation free from a conflict of interest.” 63 Nevertheless, as with any
ineffective assistance claim, Nagin must show that the alleged conflict
prejudiced him. 64 Here, Nagin has failed to do so.
       Nagin argues that the alleged threat caused Jenkins “to lose focus,
become less aggressive, and deviate from the closing argument which Jenkins
had prepared with the assistance of co-counsel.” 65 Such allegations—even if
true—are insufficient to show that the result of Nagin’s trial would have been
different. Just because a lawyer deviates from a planned course of argument
does not mean that the lawyer’s behavior “adversely affected” his client. 66 Nor
do allegations that Jenkins lost focus and became less aggressive show that
Nagin was adversely affected. Accordingly, this claim must fail.
           d. Alleged       failure     to    bring      the    prosecution’s         witness
              intimidation tactics to the Court’s attention
       Nagin says in his declaration that Jenkins told him several of Nagin’s
witnesses became unwilling to testify after prosecutors visited the potential
witnesses. 67 He now argues that Jenkins’ alleged failure to notify the Court
about the alleged witness intimidation violated his Sixth Amendment right to
effective counsel.
       The Fifth Circuit “has repeatedly held that complaints of uncalled
witnesses are not favored in federal habeas corpus review because the



63 United States v. Greig, 967 F.2d 1018, 1021 (5th Cir. 1992).
64 See United States v. Wallace, 250 F.3d 738 (5th Cir. 2001) (“Even assuming that an actual
   conflict of interest existed here, we find that Wallace failed to demonstrate any specific way
   in which the conflict adversely affected his counsel’s performance in either case.”).
65 Doc. 233 at 9.
66 See Mickens v. Taylor, 535 U.S. 162, 174 (2002) (holding that a petitioner must “establish

   that the conflict of interest adversely affected his counsel’s performance” to succeed on an
   ineffective assistance claim on conflict grounds).
67      Doc. 225-1 at 3–4.

                                              16
     Case 2:13-cr-00011-JTM-MBN Document 235 Filed 07/15/19 Page 17 of 18



presentation of testimonial evidence is a matter of trial strategy and because
allegations of what a witness would have stated are largely speculative.” 68
“Thus, to prevail on an ineffective assistance claim based on counsel’s failure
to call a witness, the petitioner must name the witness, demonstrate that the
witness was available to testify and would have done so, set out the content of
the witness’s proposed testimony, and show that the testimony would have
been favorable to a particular defense.” 69
       Here, Nagin identifies four people as uncalled witnesses that were
allegedly intimidated by the Government. 70 What Nagin has failed to do,
however, is describe what these witnesses would have said and how it would
have been favorable to any particular defense he sought to raise. Accordingly,
his claim on this ground is foreclosed by clear Fifth Circuit precedent. 71
          e. Alleged failure to prepare Nagin to take the witness stand
              in his own defense
       Finally, Nagins says that his counsel “did not prepare [him] to take the
stand,” and that his only discussion about the matter with his attorney
involved Jenkins “stating that it was most likely that [Nagin] would need to
testify.” 72 In a conclusory fashion, Nagin argues that “in failing to adequately
prepare Mr. Nagin to take the stand, counsel increased the likelihood that his
client would be convicted, not because he was guilty, but simply because he
was unprepared.” 73 Even assuming such conduct is unreasonable under
Strickland, Nagin fails to specify what he did or did not say on the stand that




68 Day v. Quarterman, 566 F.3d 527, 538 (5th Cir. 2009).
69 Id.
70 See Doc. 225-1 at 3–4.
71 See Day, 566 F.3d at 538.
72 Doc. 225-1 at 2.
73 Doc. 224-1 at 27.



                                            17
   Case 2:13-cr-00011-JTM-MBN Document 235 Filed 07/15/19 Page 18 of 18



would have changed the outcome of his trial. Without more specific allegations,
Nagin has failed to show prejudice sufficient to support this claim.
      Ultimately, Nagin’s trial team—including Jenkins—introduced exhibits,
called witnesses, cross-examined Government witnesses, and delivered
compelling arguments throughout a trial that lasted more than a week.
Despite these efforts, the jury convicted Nagin on numerous counts in the face
of an abundance of evidence suggesting he was guilty as charged. Even
assuming Nagin’s allegations regarding ineffective assistance to be true, he
has failed to specify how any of the alleged ineffective assistance prejudiced
him in a way that would have resulted in a different outcome at trial.
Accordingly, his ineffective assistance claims must fail.


                               CONCLUSION
      For the foregoing reasons, Nagin’s Motion to Expand the Record is
GRANTED. Nevertheless, the Court finds that the records of this case
conclusively show that Petitioner Nagin is entitled to no relief. Accordingly,
the Court need not hold an evidentiary hearing, and Nagin’s § 2255 Petition is
DENIED.


                      New Orleans, Louisiana this 15th day of July, 2019.




                                     ____________________________________
                                     JANE TRICHE MILAZZO
                                     UNITED STATES DISTRICT JUDGE




                                       18
